Citation Nr: 1231243	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-23 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from August 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a Board hearing at the RO in June 2011.  In April 2011, his representative requested a videoconference hearing at the Dayton VA Medical Center (VAMC) or Lima Vet Clinic.  In August 2012, his representative advised that he was withdrawing his request for a Board hearing.  


FINDING OF FACT

The Veteran is so helpless as to be in need of the regular aid and attendance of another person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2011).






(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The Veteran, through his attorney, recently asked for additional time to submit a written statement in favor of his appeal.  However, in light of the Board's favorable determination, there is no prejudice to the Veteran in proceeding without this statement.  There is also no need for further discussion of VCAA compliance.  

Special Monthly Compensation

Special monthly compensation (SMC) at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2011), the criteria for determining whether a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2011).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Although the veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a)  to establish entitlement to aid and attendance, the United States Court of Appeals for Veterans Claims (Court) has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2)  is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(3)(i)(2) (2011). 


After a careful review of the record, the Board finds that the payment of SMC based on the need for regular aid and attendance of another person is warranted. 

At the outset, it is important to note that since SMC based on the need for regular aid and attendance of another person is being granted, the issue of entitlement to SMC upon housebound status is now moot and will not be addressed. 

In this case, the Veteran is service-connected for an acquired psychiatric disorder, to include conversion disorder, pain disorder, and dysthymia (rated at 100 percent); degenerative arthritis of the lumbosacral spine (rated at 0 percent); residual scars of pilonidal cyst/gluteal abscess status post incision and drainage (rated at 0 percent); and headaches (rated at 0 percent).

The Veteran contends that he is entitled to SMC based on the need for aid and attendance because he has paralysis of his lower extremities due to his service-connected psychiatric disorder.  

An April 2005 VA neurological disorders examination report reflects a history of an in-service parachute accident that resulted in chronic pain and an inability to walk, and the implantation of a spinal cord stimulator.  The Veteran reported being able to wiggle his toes and occasionally move his ankles but had no other movement in the legs, with attempts to move the legs resulting in extreme back pain.  He stated that he spends his time lying on his side in bed and is able to sit in a wheelchair but for less than an hour.  He reported being able to transfer from his wheelchair to the back seat of a car but then needing to lie down as he cannot sit up in the car.  The Veteran was lying on his side on a stretcher during the examination.  The diagnosis was of paraplegia and loss of sensation to both legs.  The examiner noted that examination revealed no abnormalities indicating a spinal cord or peripheral nerve etiology of the Veteran's disability.  The examiner added that the Veteran's history, presentation, and physical examination strongly suggest a psychogenic etiology.  



An addendum reflects that imaging studies were unremarkable.  The examiner concluded that the absence of objective lower or upper motor neuron signs strongly suggests that the paraplegia is functional, and suggested MRIs of the brain, cervical spine, and thoracic spine to complete the work-up for an organic cause.

An April 2005 VA mental disorders examination report reflects diagnoses of conversion disorder with a mixed presentation of motor and sensory symptoms, pain disorder, and dysthymic disorder.  The examiner noted that the diagnosis of conversion disorder would be retracted if imaging studies demonstrate unexpected lesions.  The examiner commented that the diagnosis of conversion disorder is based upon significantly disabling neurologic symptoms that cannot be explained with appropriate evaluation as a physical manifestation of disease.  The examiner added that the diagnosis is further based on the idea that psychological factors appear to be associated with the deficit and that the deficit is not intentionally produced or feigned.  

A September 2006 VA mental disorders examination report reflects that the Veteran has absolutely no motor or sensory function in the lower extremities.  The examiner provided diagnoses of conversion disorder with a mixed presentation of motor and sensory symptoms, pain disorder, and dysthymic disorder.  The examiner noted that the Veteran has paraplegia secondary to his conversion disorder.  The examiner commented that conversion disorders are secondary to the mismanagement of unconscious psychic conflict and thus the Veteran's paraplegia does not appear to be consciously purposeful.  The examiner noted, however, that there is likely secondary gain from the Veteran's symptoms, such as controlling his mother, having his dependency needs met, and collecting compensation.

A May 2007 report of examination for housebound status or permanent need for regular aid and attendance, completed by a VA physician, reflects that the Veteran was unable to move his lower extremities, although there were no contractures or atrophy, and there was some limitation of motion of the spine due to low back pain.  The physician observed that the Veteran was unable to walk.  The physician noted that the Veteran leaves his home via ambulance to travel to medical appointments.  The physician further noted that he had ordered a motorized scooter for the Veteran.  The physician provided diagnoses of bilateral lower extremity paralysis and low back pain.  The physician then indicated that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

A December 2007 VA homemaker/home health aide needs assessment note reflects that twice per week an aide helps the Veteran bathe, changes bed linens, and cleans the house.  It was noted that the Veteran uses a wheelchair and needs assistance transferring from the bed to the wheelchair.  With respect to the activities of daily living (ADLs), it was noted that he needs help bathing and toileting.  It was also noted that he needs help with the instrumental ADLs including laundry, shopping, transportation, meal preparation, housekeeping, medications, and finances.  It was noted that he lives with his mother who is his primary caregiver.  An addendum reflects that he continues to meet the criteria for homemaker/home health aide services.

An April 2008 VA neurology consult note reflects that MRIs of the brain and cervical and thoracic spine recommended by the April 2005 VA examiner but could not be performed because the Veteran had a spinal stimulator.

In an August 2008 letter, the Veteran's mother stated that she provides daily assistance with bathing, changing clothes, meals, and medications.  She added that she changes the bed linens at the end of every week and does laundry every day.  She indicated that he was dependent on her and bedridden.

A July 2009 VA mental disorders examination report continues to note that the Veteran has paraplegia secondary to his conversion disorder.

On his VA Form 9, the Veteran indicated that he is unable to dress or undress himself, keep himself ordinarily clean and presentable, or attend to the wants of nature; is in frequent need of adjustment of a prosthetic or orthopedic appliance; and is incapacitated, requiring care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral lower extremity paralysis is a manifestation of his service-connected conversion disorder.  The record is unclear as to whether the additional MRIs suggested by the April 2005 VA examiner were ever conducted; however, a subsequent VA neurology consult note indicates that they could not be performed due to the Veteran's spinal stimulator.  Thus, as the record stands, the evidence shows that the Veteran's bilateral lower extremity paralysis is due to his service-connected psychiatric disorder, specifically, the conversion disorder.  

The remaining question then is whether the Veteran is in need of regular aid and attendance due to his service-connected conversion disorder with bilateral lower extremity paralysis.  The May 2007 examination report contains the VA physician's opinion that the Veteran requires the daily personal health care services of a skilled provider.  The December 2007 VA homemaker/home health aide needs assessment note shows that he needs assistance with his ADLs, and the addendum shows that he continues to meet the criteria for homemaker/home health aide services.  Thus, the Board finds that his service-connected conversion disorder with bilateral lower extremity paralysis renders him so helpless as to be in need of the regular aid and attendance of another person.  Accordingly, SMC based on the need for regular aid and attendance is warranted.


ORDER

SMC based on the need for regular aid and attendance is granted, subject to the provisions governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


